Case 2:20-cv-10114-DPH-PTM ECF No. 6 filed 05/06/20            PageID.24   Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION



JAMES TYRELL DRANE,

                    Petitioner,                      Case No. 2:20-cv-10114

v.                                                   HON. DENISE PAGE HOOD

CONNIE HORTON,

               Respondent.
_______________________________/

     ORDER GRANTING PETITIONER’S MOTION FOR A STAY [3]
     AND CLOSING THIS CASE FOR ADMINISTRATIVE PURPOSES

      Petitioner James Tyrell Drane recently filed a pro se habeas corpus petition

and a motion to stay this case. For reasons that follow, the Court will grant the

motion for a stay and close this case for administrative purposes.

                                  I. BACKGROUND

      Petitioner alleges in his petition that, on September 3, 2015, he pleaded

guilty to first-degree criminal sexual conduct, Mich. Comp. Laws § 750.520b(1)(c)

and third-degree criminal sexual conduct, Mich. Comp. Laws § 750.520d(1)(a).

See Pet. at 1, ECF No. 1, PageID. 1. The trial court sentenced Petitioner to a term

of fourteen to twenty-five years in prison for the first-degree conviction and ten to

fifteen years in prison for the third-degree conviction. Id.
Case 2:20-cv-10114-DPH-PTM ECF No. 6 filed 05/06/20         PageID.25     Page 2 of 7




      Petitioner appealed his convictions, claiming that defense counsel was

ineffective for failing to consult a DNA expert and for recommending a plea

without a DNA expert. Id. at 2, PageID. 2. The Michigan Court of Appeals denied

relief, see id., and on September 12, 2017, the Michigan Supreme Court denied

leave to appeal because it was not persuaded to review the question presented to it.

Id. at 2-3, Page ID 2-3; People v. Drane, 501 Mich. 864; 901 N.W.2d 104 (2017).

On January 14, 2019, the United States Supreme Court denied certiorari. See

Drane v. Michigan, 139 S. Ct. 924 (2019).

      Petitioner dated his habeas petition on January 11, 2020, and on January 16,

2020, the Clerk of Court filed the petition. See Pet., at 1, 14, ECF No. 1, PageID.

1, 15. The grounds for relief and the supporting facts read as follows:

      I. Fourteenth Amendment void-for-vagueness statute for time-barred
      charges creating a radical jurisdictional defect.

             The offense date was hidden by the prosecution charging using
      a sixteen year offense date range. Other charges were dismissed as
      time-barred. The actual date offense was known as information was
      requested for that specific date. The date of offense revealed renders
      the offense time-barred by the statute of limitations.

      II. Fourteenth Amendment void-for-vagueness for statute MCL §
      750.520b1c allowing invalid charges creating a radical jurisdictional
      defect.

            Precondiction (sic) felony, kidnapping, was voluntarily
      dismissed by the prosecution as time-barred and actually dismissed by
      the court as insufficient evidence. First-degree criminal sexual
      conduct during the commission of a dismissed kidnapping charge is
      an invalid charge.
                                         2
Case 2:20-cv-10114-DPH-PTM ECF No. 6 filed 05/06/20       PageID.26    Page 3 of 7




     III. Fourteenth Amendment susbstantive (sic) and procedural due
     process violation for involuntary plea due to judicial participation and
     judicial preference.

           Judge directly offered plea to defendant and coerciveness
     during pretrial, plea, and sentencing hearings.

     IV. Fourteenth Amendment due process violation for involuntary
     plea due to illusory bargain consideration.

           Prosecutor provided empty promis[]es of not bringing time-
     barred charges from a new case, and di[s]missal of invalid charges.

     V.     Fourt[e]enth Amendment due process violation                 for
     prosecution/police misconduct amounting to entrapment.

           False police report created in an attempt to raise the degree of
     the offense and bypass the statute of limitations. Original report
     located showing misconduct.

     VI. Sixth Amendment violation for ineffective assistance of counsel.

           Failed to object to the above issue.

     VII. Sixth Amendment ineffective assistance of appellate counsel
     violation.

           Failed to raise the above issues.

     VIII. Actual innocen[c]e

           Undisclosed relationship between complainant and the mother
     of Defendant’s (Petitioner’s) child showing motive. Second female
     sample included with in (sic) DNA evidence. Collaterally innocent
     due to only being charged with dismissed, time-barred, or invalid
     charges.

     IX. Ineffective assistance of counsel for failure to consult DNA
     expert, and recommending plea without expert.


                                        3
Case 2:20-cv-10114-DPH-PTM ECF No. 6 filed 05/06/20          PageID.27   Page 4 of 7




           Inconclusive DNA, add[i]tional female donor, and counsel
      unqualified to as[s]ess DNA evidence.

Pet., ECF No. 1, PageID 5-12.

                                II. DISCUSSION

      Petitioner seeks a stay of this federal proceeding while he exhausts state

remedies for some of his claims. The exhaustion doctrine requires state prisoners

to give the state courts an opportunity to act on their claims before they present

their claims to a federal court in a habeas corpus petition. See 28 U.S.C. §

2254(b)(1), (c); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999).               This

requirement is satisfied if the prisoner “invok[es] one complete round of the State's

established appellate review process,” including a petition for discretionary review

in the state supreme court “when that review is part of the ordinary appellate

review procedure in the State.” O’Sullivan, 526 U.S. at 845, 847. To properly

exhaust state remedies, a prisoner must fairly present the factual and legal basis for

each of his claims to the state court of appeals and to the state supreme court before

raising the claims in a federal habeas corpus petition. Wagner v. Smith, 581 F.3d

410, 414-15 (6th Cir. 2009). A federal district court normally must dismiss a

“mixed” petition, that is, one containing both exhausted and unexhausted claims.

Rose v. Lundy, 455 U.S. 509, 510, 522 (1982).

      Petitioner states that the only claim he raised in both the Michigan Court of

Appeals and the Michigan Supreme Court is his claim that trial counsel was
                                          4
Case 2:20-cv-10114-DPH-PTM ECF No. 6 filed 05/06/20           PageID.28     Page 5 of 7




ineffective for failing to consult a DNA expert and for recommending a plea

without a DNA expert. See Pet. at 2-3, ECF No. 1, PageID. 2-3. This is claim nine

in the habeas petition. See id., PageID. 12.

      Petitioner alleges that claims one through five are pending before the state

trial court in a motion for relief from judgment. See id., PageID. 5-12. Petitioner

further alleges that “it is in [his] best interest to present claims of ineffective

assistance of counsel, involuntary plea, and void-for-vagueness statute to the trial

court by way o[f] motion for relief from judgment prior to hav[ing] his defaulted

habeas corpus issues decided by this court.” Mot. to Stay Proceedings at 1, ECF

No. 3, PageID. 20. The Count concludes that the petition is a “mixed” petition of

one exhausted claim (claim nine) and several unexhausted claims.

      A dismissal of the habeas petition while Petitioner pursues state remedies for

his unexhausted claims could result in a subsequent petition being barred by the

one-year statute of limitations found in the Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA). See 28 U.S.C. § 2244(d). The Supreme Court

explained in Rhines v. Weber, 544 U.S. 269 (2005), that

      [a]s a result of the interplay between AEDPA’s 1-year statute of
      limitations and Lundy’s dismissal requirement, petitioners who come
      to federal court with “mixed” petitions run the risk of forever losing
      their opportunity for any federal review of their unexhausted claims.
      If a petitioner files a timely but mixed petition in federal district court,
      and the district court dismisses it under Lundy after the limitations
      period has expired, this will likely mean the termination of any federal
      review. For example, if the District Court in this case had dismissed
                                           5
Case 2:20-cv-10114-DPH-PTM ECF No. 6 filed 05/06/20            PageID.29    Page 6 of 7




      the petition because it contained unexhausted claims, AEDPA’s 1-
      year statute of limitations would have barred Rhines from returning to
      federal court after exhausting the previously unexhausted claims in
      state court. Similarly, if a district court dismisses a mixed petition
      close to the end of the 1-year period, the petitioner’s chances of
      exhausting his claims in state court and refiling his petition in federal
      court before the limitations period runs are slim.

Id. at 275.

      To solve this problem, the Supreme Court approved a stay-and-abeyance

procedure, which permits district courts to hold a habeas petition in abeyance while

a petitioner returns to state court to pursue state-court remedies for previously

unexhausted claims. See id. “Once the petitioner exhausts his state remedies, the

district court [can] lift the stay and allow the petitioner to proceed in federal court.”

Id. at 275-76. This stay-and-abeyance procedure normally is available when the

petitioner had good cause for the failure to exhaust his state remedies first in state

court, the unexhausted claims are potentially meritorious, and the petitioner is not

engaged in intentionally dilatory litigation tactics. Id. at 277-78. If the prisoner

satisfies those conditions, the district court should stay, rather than dismiss, the

petition. Id. at 278.

      Petitioner alleges that his appellate attorney was ineffective for failing to

raise claims one through six on direct appeal. Pet., ECF No. 1, PageID. 12. He

also asserts that he is innocent due to being charged with time-barred or invalid

charges. Id. He does not appear to be engaged in intentionally delaying tactics,


                                           6
Case 2:20-cv-10114-DPH-PTM ECF No. 6 filed 05/06/20         PageID.30    Page 7 of 7




and his unexhausted claims are potentially meritorious. It would not be an abuse

of discretion to stay this case while Petitioner pursues additional state-court

remedies. The Court, therefore, will grant Petitioner’s motion for a stay.

                                   III. ORDER

      Based on the foregoing discussion, the Court GRANTS Petitioner’s motion

to stay this proceeding and to hold his habeas petition in abeyance (ECF No. 3). If

Petitioner is unsuccessful in state court, he shall file an amended habeas corpus

petition and a motion to re-open this case within sixty (60) days of exhausting state

remedies.

      The Court CLOSES this case for administrative purposes. Nothing in this

Court shall be construed as an adjudication of Petitioner’s claims.

                                       s/Denise Page Hood
                                       Chief Judge, United States District Court


Dated: May 6, 2020




                                          7
